Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1–19 have been submitted for examination.  
Claims 11–19 have been examined and rejected. 
Claims 1–10 are allowed. 

Response to Remarks
Applicant’s arguments, see Remarks, filed 2/8/2022, with respect to the 35 USC § 103 rejection of claims 1–10 have been fully considered and, in light of amendments made to independent claim 1, are persuasive.  The 35 USC § 103 rejection of claims 1–10 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 2/8/2022, with respect to the 35 USC § 103 rejection of claims 11–19 have been fully considered and, in light of independent claim 11 remaining unamended, are not persuasive.  The 35 USC § 103 rejection of claims 11–19 is maintained below.
Examiner maintains the 112(f) interpretation of unamended claims 11–19. 
Examiner maintains the 112(b) rejection of claims 11–19. It is unclear how to interpret claim 11, which renders the public unaware of the metes and bounds of the claim(s) in question. For example, the following parallel interpretations are both reasonable:
a first track computing device generating tracking data from a first paired ubicomp device and a second track computing device generating tracking data from a second paired ubicomp device. 
a first track computing device generating tracking data from both paired ubicomp device and a second track computing device generating tracking data from both paired ubicomp device. 
Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008) (precedential). Since claim 11–19 are amenable to two or more plausible constructions they are unpatentable as indefinite. Appropriate correction is required.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “[a] method of personalizing recommendations by calculating behavioral measurement data of at least one human from at least two ubicomp devices each positioned apart from each other for spatial diversity...”) while persuasive for claim 1–10 are not recited in the rejected claims 11–19.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The rejection of claims 11–19 is maintained. 
Applicant argues that there is no motivation for a skilled person to combine the technical teaching described by Cordray with the technical teaching described by Covell. It has been held that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). Here, the Examiner has offered and maintains that in such analogous systems adding the readily combinable and beneficial features of Covell that are absent from Cordray to Cordray because they are absent is sufficient reasoning. After all adding the additional beneficial features would have the tautological benefit of adding additional beneficial features. This articulated reason with rational underpinning supports the legal conclusion of obviousness and is within judicially accepted reasoning for motivation to combine. See also, Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the 'improvement' is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Allowable Subject Matter
Claims 1–10 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "a first and a second track computing device for generating tracking data from each of the at least two paired ubicomp devices;" in lines 3–4.  The relationship between “a first track computer” and “each of the at least two paired ubicomp devices” and how it differs or is similar to the relationship between “a second track computer” and “each of the at least two paired ubicomp devices” is unclear.
Claims 12–19 are rejected for depending from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11–19 are rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (US 2007/0157247) in view of Covell et al. (US 2007/0124756).
Regarding claim 11, Cordray discloses:
A network for tracking the activity of at least one human from at least two paired ubicomp devices (Cordray discloses collecting user and viewing data, and then compiling viewing history across multiple devices for one individual, which makes obvious that the two devices are paired to the network, ¶¶ [0132–3],), the network comprising: 
(identification system) for generating tracking data from each of the at least two paired ubicomp devices; (Cordray discloses multiple user equipment devices that each respectively track viewers and what they view in order to generate viewing history, ¶ [0114], “Processing circuitry 606 of user equipment device 108, 110, and 112 may further be coupled to identification system 620. Identification system 616 may be any suitable device for identifying a user in viewing vicinity of, or interacting with, a user equipment device. Such an identification system may increase or enhance a user's media viewing experience because there may be no need for the user to manually indicate the identity of the person viewing or interacting with the user device. Moreover, the identification system may enhance the user's ability to maintain or update personal user profiles (e.g., viewer history).”)
a collect computing device (viewing history system) for collecting each of the generated tracking data; a conglomerate computing device (“a viewing history may be maintained […] for an individual” across multiple devices) for conglomerating each of the generated tracking data; (Cordray discloses collecting user and viewing data, and then compiling viewing history across multiple devices for one individual, ¶¶ [0132–3], “The viewing history may represent a history of viewed, played, or displayed content. More particularly, viewing history, as defined herein includes, but is not limited to, a compilation of content that has been displayed, viewed, or played on at least one user device that is communicatively coupled to a home network. In other words, the viewing history is akin to logbook or profile that keeps track of content that has been viewed, played, recorded, or any combination thereof for a particular individual, device, or home network. Thus, a viewing history may be provided for individuals, user devices, and home networks. The viewing history may provide a framework or guidelines that enables the interactive media guidance application to manage content. For example, if content is managed at the individual level, a viewing history may be specifically maintained for each individual that interacts with a device communicatively coupled to a home network. When a particular user accesses various user devices communicatively coupled to the home network, the interactive media guidance application may access the viewing history for that particular user to determine the content to be provided to the user device being used by that user. As another example, a viewing history may be maintained for a selected device that is communicatively coupled to a home network. In yet another example, a viewing history may be maintained for one or more home networks, or for an individual or device that is maintained across two or more home networks.”)
a transmitting device for transmitting recommendations for the at least one human based on the conglomerated generated tracking data. (Cordray discloses providing recommendations based on the collected and conglomerated viewing history for an individual, ¶ [0163], “an interactive media guidance application may use the information regarding the media content that a user has already viewed to modify the list of programs that it may actively recommend a user to watch or record on the basis of, among other things, preferences that have been specified by the user.”)
Cordray does not explicitly teach “a convert computing device for converting the conglomerated tracking data into at least one standardized data format; a classify computing device for classifying the converted conglomerated generated tracking data by interaction preference insights; and the classified converted conglomerated generated tracking data.”
In a similar field of endeavor Covell teaches:
a convert computing device for converting the conglomerated tracking data into at least one standardized data format; (Covell teaches calculating viewership using standard counters in order to generate universal statistics for each monitored broadcast channel which would make obvious converting viewing data into standard counters, ¶ [0045], “The statistics used to generate popularity ratings can be generated using a counter for each broadcast channel being monitored. In some implementations, the counters can be intersected with demographic group data or geographic group data.”)
 (Covell teaches how the statistics generated can be used to classify interaction preference insights such as the amount of channel surfing during a particular show, ¶ [0045], “The popularity ratings can be used by viewers to "see what's hot" while the broadcast is ongoing (e.g., by noticing an increased rating during the 2004 Super Bowl half-time performance). Advertisers and content providers can also use popularity ratings to dynamically adjust the material shown in response to ratings. This is especially true for advertisements, since the short unit length and numerous versions of advertisements generated by advertising campaigns are easily exchanged to adjust to viewer rating levels. Other examples of statistics include but are not limited to: popularity of a television broadcast versus a radio broadcast by demographics or time, the popularity of times of day, i.e., peak watching/listening times, the number of households in a given area, the amount of channel surfing during particular shows (genre of shows, particular times of day), the volume of the broadcast, etc.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for individual viewing history over multiple devices in a household as taught by Cordray with the system for using demographic information to suggest popular content as taught by Covell, which is motivated by “[t]he popularity ratings can be used by viewers to "see what's hot" while the broadcast is ongoing” as taught by Covell (¶ [0045]).
Regarding “the classified converted conglomerated generated tracking data.”, this is taught by the combination of Cordray which discloses providing recommendations based on the collected and conglomerated viewing history for an individual across multiple devices, (¶ [0163], “an interactive media guidance application may use the information regarding the media content that a user has already viewed to modify the list of programs that it may actively recommend a user to watch or record on the basis of, among other things, preferences that have been specified by the user.”) and with the addition (¶ [0045]) and Covell teaches classifying interaction preference insights such as the amount of channel surfing during a particular show in order to generate viewing statistics (¶[0045]). The combination of references makes this feature obvious. 

Regarding claim 12, Cordray and Covell teaches:
The network of Claim 11, wherein the at least two ubicomp devices comprise at least one of a smart meter, a smart thermostat, a smart temperature sensor, a smart humidity sensor, a smart barometric sensor, a smart pressure sensor, a smart motion sensor, a smart frequency sensor, a smart radiation sensor, a smart light sensor, an IoT device, a smartphone, a smart watch, a smart window shade, a smart garage door, a smart outlet, a smart switch, a smart tablet, smart audio system, a smart TV, a smart mirror, a smart monitor screen, a smart camera, a smart pet feeder, a smart dishwasher, a smart washer/dryer, a smart microwave, a smart oven, a smart toaster, a smart coffee maker, a smart dishwasher, a smart refrigerator, a smart water faucet, a smart vacuum, a smart toy, a smart tracker, a smart door locks, a smart irrigation system, a smart energy monitoring, and a smart voice activated service. (Cordray explicitly teaches that user equipment includes at least a smart TV and smartphone, ¶ [0056], “User equipment 108 may be any type of user equipment (e.g., user television equipment, user computer equipment, cellular phones, handheld video players, gaming platforms, etc.) and, for simplicity, user equipment devices may be referred to generally as user equipment 108.”, ¶ [0007], “when a first user views a particular program (e.g., a television show) in the living room, the viewing history for the first user may be updated to reflect the fact that the first user has viewed that particular program. Thereafter, when the first user retires to the bedroom (or any other room having a user device communicatively coupled to the home network), and decides to watch another program, the system may omit the listing of the particular program that the first user viewed in the living room from a listing of programs that may be displayed on a user device in the bedroom.”) (Covell similarly contemplates a wide range of client interfaces, ¶ [0023], “A client interface 102 can be any device that allows a user to enter and receive information, and which is capable of presenting a user interface on a display device, including but not limited to: a desktop or portable computer; an electronic device; a telephone; a mobile phone; a display system; a television; a computer monitor; a navigation system; a portable media player/recorder; a personal digital assistant (PDA); a game console; a handheld electronic device; and an embedded electronic device or appliance.”)

Regarding claim 13, Cordray and Covell teaches:
The network of Claim 12, wherein the transmitting device comprises an inference recommendation engine system to generate interaction recommendations to the at least one human. (Cordray, ¶ [0163], “an interactive media guidance application may use the information regarding the media content that a user has already viewed to modify the list of programs that it may actively recommend a user to watch or record on the basis of, among other things, preferences that have been specified by the user”)

Regarding claim 14, Cordray and Covell teaches:
The network of Claim 13, wherein the first and a second track computing device for generated the tracking data comprises an analyzing computing device for analyzing activity and behavioral data from the tracking data of the at least one human. (Cordray, ¶ [0163], “an interactive media guidance application may use the information regarding the media content that a user has already viewed to modify the list of programs that it may actively recommend a user to watch or record on the basis of, among other things, preferences that have been specified by the user”)

Regarding claim 15, Cordray and Covell teaches:
The network of Claim 14, further comprising an interactive computing device for generating the interaction recommendations of the at least one human in response to the analyzing computing device analyzing the activity and the behavioral data. (Cordray, ¶ [0163], “an interactive media guidance application may use the information regarding the media content that a user has already viewed to modify the list of programs that it may actively recommend a user to watch or record on the basis of, among other things, preferences that have been specified by the user”)

Regarding claim 16, Cordray and Covell teaches:
The network of Claim 15, wherein the interaction recommendations comprises at least one of time, location, frequency, duration and sentiments. (Cordray, ¶ [0136], “Frequency monitor 1304 may monitor the number of times particular content has been viewed. For example, the number of times a television program or advertisement is viewed may be stored in the viewing history. In other approaches, frequency monitor 1304 may monitor the number of times a user requests or views, for example, previews or supplemental information such as information blurbs on various programming may be recorded in a viewer history.”, ¶ [0162], “The various parameters or monitors for a viewing history may be further used in the determination of whether to display previously viewed content. If desired, the interactive media guidance application may define or allow the user to define thresholds for determining whether programming or other content should actually be displayed even though it has been previously viewed. For example, a user may instruct the interactive media guidance application not to remove content from generated displays of interactive content unless, for instance, the content was viewed before a specified date or viewed within a range of dates, or unless the content was viewed at least a specified number of times or within a range of times.”)

Regarding claim 17, Cordray and Covell teaches:
The network of Claim 16, further comprising an updating computing device for updating the interaction recommendations on at least one of a time frequency basis, a motion level basis, a temperature level basis, a humidity level basis, a barometric level basis, a light level basis, a frequency level basis and a radiation level basis. (Cordray, ¶ [0136], “Frequency monitor 1304 may monitor the number of times particular content has been viewed. For example, the number of times a television program or advertisement is viewed may be stored in the viewing history. In other approaches, frequency monitor 1304 may monitor the number of times a user requests or views, for example, previews or supplemental information such as information blurbs on various programming may be recorded in a viewer history.”, ¶ [0162], “The various parameters or monitors for a viewing history may be further used in the determination of whether to display previously viewed content. If desired, the interactive media guidance application may define or allow the user to define thresholds for determining whether programming or other content should actually be displayed even though it has been previously viewed. For example, a user may instruct the interactive media guidance application not to remove content from generated displays of interactive content unless, for instance, the content was viewed before a specified date or viewed within a range of dates, or unless the content was viewed at least a specified number of times or within a range of times.”)

Regarding claim 18, Cordray and Covell teaches:
The network of Claim 17, wherein the transmitting device generates a feedback signal to the paired at least two ubicomp devices. (Cordray teaches soliciting manual feedback about a user’s viewing history and how the system should use that history for generating recommendations in the future, ¶¶ [0145–6])

Regarding claim 19, Cordray and Covell teaches:
The network for Claim 18, further comprising a cloud computing network coupled with the first and the second track computing devices for storing the generated tracking data from each of the at least two paired ubicomp devices. (Cordray, ¶ 0062], “media guidance applications may be client-server applications where only the client resides on the users' equipment. In still other embodiments, guidance applications may be provided as web sites accessed by a browser implemented on the users' equipment. Whatever the chosen implementation, the guidance application will require information about the media for which it is providing guidance. For example, titles or names of media, brief descriptions, or other information may be necessary to allow users to navigate among and find desired media selections.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679. The examiner can normally be reached Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426